[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 608 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 609 
The record in this case discloses that on September 8, 1936, there was filed in the County Judge's office of Volusia County, Florida, the last will and testament of Nicholas P. Alkire, with a petition for probate *Page 610 
and for letters testamentary. An order was entered in the county judge's court admitting the said will to probate upon the affidavits of the attesting witnesses, viz.: Muriel O'Neill, Anna L. McKeever and William M. Cobb.
The material portions of the said last will and testament are viz.:
"I, NICHOLAS P. ALKIRE, of Daytona Beach, Volusia County, Florida, being of sound and disposing mind and memory do make this my last will and testament, hereby revoking any and all former wills and codicils by me heretofore made.
"I. I direct the payment of my funeral expenses and all my just debts as promptly as possible after my decease.
"II. I give, devise and bequeath unto MRS. EMMA TRAMMELL of Daytona Beach, Florida, my property described as Lot Ten (10) Block Eleven (11) Rogers Seabreeze, Daytona Beach, Florida, together with all furniture and furnishings therein contained, absolutely and in fee simple, forever, and the sum of FIVE HUNDRED DOLLARS ($500.00) in cash, if she shall be in my employ at the time of my decease.
"III. But, if the said Emma Trammell is not in my employ at the time of my decease, then the foreging devise and bequest to her shall lapse and fall into and become a part of my residuary estate.
"IV. I give, devise and bequeath all of the rest, residue and remainder of my property, estate, and effects, both real and personal whatsoever and wheresoever situate, which I may now own and which I may hereafter acquire and have power to dispose of at the time of my decease, unto my neice, MRS. MATTIE J. SMITH, wife of DeCosta Smith of Weston, State of West Virginia, her heirs and assigns, absolutely and in fee simple, forever. *Page 611 
"This is page one (1) of my last will and testament.
(Signed)  NICHOLAS P. ALKIRE.       (Seal)
"V. It is my desire that I shall be buried in the family lot in the Odd Fellows' Cemetery at Fairview Methodist Protestant Church at Hacker's Creek, West Virginia; and it is my further desire, and I so request that the said Mattie J. Smith will look after the upkeep of the said cemetery lot in a reasonable and decent manner, and I leave it to her honor so to do.
"VI. I hereby constitute and appoint THE FIRST ATLANTIC NATIONAL BANK OF DAYTONA BEACH, FLORIDA, as executor of this my last will and testament, and it is my suggestion and I so request, that my executor shall confer with William M. Cobb, Esquire, of Daytona Beach, Florida, my attorney, for assistance in probating this my will, and in closing my estate.
"IN WITNESS WHEREOF, I have hereunto set my hand and seal this eighth day of March, A.D. 1935."
On March 26, 1937, Ellen Alkire Callison, May Alkire Callison and Edwin Alkire filed a petition for the revocation of probation of the alleged will on the grounds: (a) that Nicholas P. Alkire was not of sound mind on March 8, 1935; (b) the said Nicholas P. Alkire did not have the necessary testamentary capacity to make a will; (c) Nicholas P. Alkire did not have the ability to mentally understand the extent and character of his property; (d) that Nicholas P. Alkire did not have the mental capacity to comprehend the nature of his obligations to others, the persons who had legal and natural claims upon him, who should be the subject of his bounty; (e) that Nicholas P. Alkire, on May 8, 1935, was about 76 years of age, had been in his dotage for five years and did not possess testamentary capacity.
The petition sets forth other reasons or grounds for the *Page 612 
revocation of the will and a prayer for a citation to be issued and that the court receive testimony on the issues made. The said petitioners were the blood relations or lineal descendants of the testator. An order of intervention was permitted, and an answer was filed by the defendants claiming under the will, which denied the material allegations of the petition for revocation.
On the issues tendered by the pleadings, the respective parties adduced considerable testimony. The testimony as taken centered largely around the testamentary capacity of the testator and but little, if any, testimony was offered on the issue of undue influence. The will gave to Mrs. Emma Trammell, the housekeeper of the testator, the home and $500.00 in cash, and after the making of the will, the testator invested $10,000.00 in annuities with the New York Life Insurance Company and Metropolitan Life Insurance Company, which he also gave to Mrs. Trammell.
After all the evidence had been received, Honorable J.E. Peacock, County Judge of Volusia County, made and entered an order dated June 30, 1938, revoking the order dated September 8, 1936, which admitted to probate the last will and testament of Nicholas P. Alkire.
From said order as made and entered by the County Judge of Volusia County, Florida, an appeal was taken to the Circuit Court of Volusia County and a number of errors assigned for the reversal thereof. The notice of the entry of appeal is dated July 29, 1938, and it is insisted that the appeal should have been heard within sixty days from July 15, 1938, but the circuit judge, on August 20, 1938, made and entered an order enlarging the time in which the said appeal should be heard to include October 13, 1938. On October 13, 1938, the circuit judge by an order enlarged the time for hearing the appeal to include the 14th day of November, 1938, because an important case was then being heard *Page 613 
or tried and because of tile condition of the docket, and tile said appeal was set for a hearing at 9:30 A. M., November 14, 1938, and notice of said hearing was given by counsel. The appeal was heard by the Honorable H.B. Frederick, circuit judge, on November 14, 1938, and on June 22, 1939, a decree was made reversing the order entered by the County Judge of Volusia County on June 30, 1938. From tile decree entered by the Circuit Court of Volusia County, Florida, dated June 22, 1939, an appeal has been perfected to this Court and a number of errors assigned for a reversal thereof.
It is contended that the appeals of Mattie J. Smith and Emma Trammell taken under Section 53 of Chapter 16103, Acts of 1933, Laws of Florida, from the order of the County Judge of Volusia County, Florida, dated June 30, 1938, to the Circuit Court of Volusia County should have been dismissed for reasons viz:
"1. Because the sixty-day period for hearing the appeal of Emma Trammell expired on September 13th, 1938, and the enlargement thereof by the circuit court, expired October 13, 1938.
"2. Because the sixty-day period for hearing the appeal of Mattie J. Smith and DaCosta Smith, her husband, expired September 27, 1938, and the enlargement thereof by the circuit court, expired October 13, 1938.
"3. Because there was no order entered, filed and recorded in the office of the county judge, nor in the office of the clerk of the circuit court, prior to September 13, 1938, the end of the sixty-day appeal period for Emma Trammell, extending her appeal period beyond and after October 13, 1938.
"4. Because the circuit court was without authority — 'On its own motion' — to extend the time for hearing said appeals *Page 614 
beyond and after October 13, 1938, and 'to and including November 14, 1938.'
"5. Because the said extended appeal period for hearing said two appeals beyond and after October 13, 1938, and 'to and including said 14th day of November, A.D. 1938' — has expired.
"6. Because the judge of the circuit court has not entered an order extending or enlarging the time for hearing said appeals beyond and after November 14, 1938."
We fail to find merit in this contention. See Mitchell v. Mitchell, 139 Fla. 634, 190 So. 758. The reasons assigned in each of the orders enlarging the time in which the appeals could be heard were the condition of the docket of the court, other important cases then being considered, and the intention of the statute is directory but not mandatory. While considerable time was consumed by the court after hearing the case in November, 1938, and the date of signing the final decree, it is reasonable to assume that the court had other pressing official duties to discharge and the record in the case is voluminous and time necessarily is required to thoroughly understand and master the facts and the law applicable to those facts.
It is next contended that from the decree of the Circuit Court dated June 22, 1939, the deducible inference is that the circuit court failed or omitted to act, in the case at bar, as an appellate court but considered the case on appeal de novo
and therefore the decree assigned as error in this Court made and entered by the circuit court is erroneous. It is difficult in a study of the final decree to reach the conclusion as advanced by counsel for appellants. The jurisdiction of the circuit court to hear or consider the case on appeal from the county judge's court is not challenged. If the court had jurisdiction to hear and determine the controversy on appeal, the fact that the final decree is construed *Page 615 
to mean that the circuit court did not sit as an appellate court but considered the appeal de novo, appears to say the least, highly speculative. The decree of the circuit court assigned as error in this Court specifically reverses or revokes the order admitting to probate made by the County Judge's Court of Volusia County.
It is next contended that from all the evidence adduced in the county judge's court it is clearly established that the testator was of unsound mind on March 8, 1935, the date of the execution of his last will and testament. We have carefully studied the record, and while it is true that the testator at the time of making the will was advanced in years, his memory was faulty and at the time, according to some of the witnesses, it was growing progressively worse. The bank officials testified as to this fact and were of the opinion that tile testator was of unsound mind at the time the will was made and advanced a number of splendid reasons to support their conclusions.
It is true that the testator conveyed three lots without consideration about tile same time, a power of attorney was given to a person of uncertain standing, and he was about to turn over to an individual certain securities, and for these reasons, coupled with the daily contacts of some of the witnesses with the testator, it was concluded that the mind of the testator was not sound when the will was made.
On the other hand, it is shown that the testator went to his attorney, Mr. Cobb, in February, 1935, and consulted him about drafting a will. The will was drafted and the testator took the same home and studied it for several days and returned to the attorney's office, when the same, with some few changes, was signed. The deed to the home from the testator to Mrs. Trammell was left with Attorney Cobb with written instructions. Mr. Cobb was of the opinion that the mind of the testator was sound, but his memory was not *Page 616 
good like many people advanced well in years. Mr. Tappy was of the opinion that the testator's mind was sound. The undertaker, having an acquaintance with the testator of about twenty-five years, expressed a similar view. Mr. and Mrs. Carter, of Umatilla, close friends of many years standing, were each of the opinion that the testator's mind was sound. Two carpenters employed from time to time by the testator thought his mind was good but his memory faulty. The physician of the testator testified to having an acquaintance with him for many years and treated him in his last illness, was of the opinion that his mind was sound but had a faulty memory due to old age. The nurse at the hospital caring for the testator was of the opinion that his mind was sound but his memory bad.
It is suggested that his failure to give his property to his blood relatives is some evidence of an unsound mind. This item is fully explained by utterances of the deceased that his relatives had not visited him, were not interested in his welfare, and he did not care for any of them except the niece named in the will. The record shows that the wife of the testator died in 1929, and during that year he visited his old home in West Virginia but none of his relatives while on this visit manifested any interest in his welfare and did not pay him a personal call.
We have carefully studied the entire record and our conclusion is that the circuit judge made and entered such a decree as the evidence justified. We do not think it proper to disturb this decree. We are unable to find evidence in the record to sustain the contention that undue influence was exerted over the testator by Mrs. Emma Trammell.
The decree appealed from is hereby affirmed on authority of Tonnelier v. Tonnelier, 132 Fla. 194, 181 So. 150; Estate Clara R. Starr v. Wilson, 125 Fla. 536, 170 So. 620; Newman v. Smith,77 Fla. 633, 82 So. 236. *Page 617 
It is so ordered.
WHITFIELD, P. J., and BROWN, J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927. and Rule 21-A of the Rules of this Court.
                    ON PETITION FOR REHEARING
An Appeal from the Circuit Court for Volusia County, H.B. Frederick, Judge.
Millard B. Conklin, for Appellants;
John. R. Parkinson, Attorney for Mattie J. Smith and DeCosta Smith, her husband; W.M. Cobb, Attorney for First Atlantic National Bank of Daytona Beach; and P.W. Harvey for Emma Trammell — Appellees.